United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 30, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-50476
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JUAN ALBERTO CEDILLO,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 2:03-CR-224-3
                       --------------------

Before DeMOSS STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Following a jury trial, Juan Alberto Cedillo was convicted

of one charge of simple possession of cocaine and one charge of

importation of cocaine.    The district court sentenced him to

serve 12 months in prison on the possession count to run

concurrently with 70 months in prison on the importation count.

This court affirmed his conviction but remanded for resentencing

in light of United States v. Booker, 543 U.S. 220 (2005).        On

remand, the district court reimposed the sentence that it had

initially given Cedillo.    Cedillo now appeals that sentence.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50476
                                -2-

Cedillo argues that the district court erred by basing his

sentence on its own factual findings, which were made under the

preponderance of the evidence standard.   This argument is

unavailing.   The district court committed no error by sentencing

Cedillo in accordance with its own factual findings.   See United

States v. Valdez, 453 F.3d 252, 264 (5th Cir. 2006); see also

United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2006).

The judgment of the district court is AFFIRMED.